Title: To Thomas Jefferson from Jean Frignet de Fermagh, 21 May 1804
From: Frignet de Fermagh, Jean
To: Jefferson, Thomas


          
            President,
            Alexandrie le 21 may 1804
          
          Il y a quelques mois passé que J’ai eu l’honneur de vous écrire; je voue éxposois en abregé ma position et mes malheurs, et je me recommadois a vous pour de l’occupation Soit de mon état d’arpenteur, d’architecte, Ingénieur ou tout autre, ici ou à la louzianne Si cela étoit en votre pouvoir. Je n’ai réçu aucune reponse de vous, president; C’est un père de famille mal’heureux un artiste qui reclame Votre protection.
          
          Dans ma précédente J’avais l’honneur de vous éxposer que j’avais travaillé aux nivellemens de Votre Cité, et que j’etois Connu de Mrs. Carol, Yongue, Law, Masson, &ca.
          Si Vous ne pouvez m’ocuper ici President, et qu’il y ait chanse de L’ètre a la Louzianne je reclame Votre recommendation ainsi que pour mon passage que je Suis hors d’etat de payer.
          Je compte Sur votre empressement ordinaire a Secourir les mal’heureux pour croire que vous me tirerer de L’inquietude ou je Suis de trouver les moyens d’exister, Soit en me donnant de l’occupation ou me recommandant.
          J’ai l’honneur d’etre avec respect Président Votre très humble & obéissant Serviteur
          
            Jn frignet
          
         
          Editors’ Translation
          
            
              President,
              Alexandria, 21 May 1804
            
            A few months ago I had the honor of writing to you. I gave you a summary of my situation and misfortunes and offered my services for a position, if such were in your power, as surveyor, architect, engineer, or anything else, here or in Louisiana. I did not receive a response, Mr. President. It is a father and skilled worker who begs for your protection.
            In my earlier letter, I had the honor of explaining that I had worked on surveying Washington and was known to Messrs. Carroll, Young, Law, Mason, etc.
            If you cannot employ me here, Mr. President, and if there is a possibility of employment in Louisiana, I beg you to recommend me and to provide the travel costs, which I cannot pay.
            I count on your usual attentiveness in helping the unfortunate to believe that you will assuage my anxiety about finding a living, either by offering me a position or giving your recommendation.
            I have the honor, Mr. President, of being your respectful, humble, and obedient servant.
            
              Jn frignet
            
          
        